Citation Nr: 0918578	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION


The appellant served on active duty from June 1962 to July 
1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for colon cancer as a 
result of herbicide exposure in service.  Service treatment 
records show that the appellant complained of dark stool in 
March 1973.  His anus and rectum were reported as normal from 
September 1957 until separation examination in April 1984.  
The report of separation examination noted that the rectum 
and prostate were normal by digital exam and stool for occult 
blood negative.  Colon cancer is first documented in 2002 and 
the appellant's private physician noted that the appellant 
had been exposed to the carcinogen Agent Orange in service.

The Board remanded this case in November 2008 for a VA 
medical opinion as to the etiology of the appellant's colon 
cancer.  In January 2009, a VA examination was conducted.  
However, the medical opinion requested by the Board was not 
provided.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must again remand this case for a VA 
opinion concerning the etiology of the appellant's colon 
cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant's file should be 
reviewed and a medical opinion obtained 
for the issue on appeal.  The examiner 
should review the service treatment 
records, and all other available medical 
records in the claims folder, keeping in 
mind that the appellant is service 
connected for another digestive tract 
disability.  The examiner should opine as 
to the etiology of colon cancer, 
specifically, whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (probability less than 50 
percent) that it was manifest in service.  
The examiner should further opine as to 
whether there colon cancer is due to Agent 
Orange exposure.  A complete rationale for 
all opinions must be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



